Citation Nr: 1314366	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  02-20 086A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes planus with callosities and hyperkeratosis punctuate plantaris, evaluated as 30 percent disabling for the period prior to August 19, 2009.

2.  Entitlement to an increased evaluation for bilateral pes planus with callosities and hyperkeratosis punctuate plantaris, evaluated as 50 percent disabling for the period beginning August 19, 2009.



ATTORNEY FOR THE BOARD

H. Seesel, Counsel




INTRODUCTION

The Veteran served on active duty from August 1963 to April 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a February 1976 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction was later transferred to the San Diego, California RO.

By way of background, the RO issued a rating decision in October 1970 granting service connection for a bilateral foot disorder, characterized as "pes planus with callosities," and assigned a 30 percent rating effective from April 7, 1970, which was the day after the Veteran was discharged from active duty.  In a February 1976 decision, the RO reevaluated the disability and continued the 30 percent rating. In May 1976, the Veteran filed a notice of disagreement (NOD) with the February 1976 decision, and in August 1976, the RO issued a statement of the case (SOC) denying an increased rating for bilateral pes planus.  In November 1976, the Veteran filed a substantive appeal (VA Form 9); however, the claim was never forwarded to the Board.

The Veteran later filed a claim for an increased evaluation for pes planus in October 1999.  The RO denied this claim in an August 2001 rating decision, and the Veteran perfected an appeal.  

The Board first considered the issue of an increased evaluation for pes planus in October 2006.  At that time, the Board explained that the appeal for an increased evaluation for pes planus had been outstanding since 1976.  In the October 2006 decision, the Board granted service connection for back and right knee disorders, but remanded the claim for an increased evaluation for pes planus for further development.  

In July 2008, the Board denied a rating in excess of 30 percent for the bilateral foot disorder.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a November 2009 order, the Court vacated the Board's decision and remanded the claim for further consideration in compliance with the instructions in a Joint Motion for Remand. 

The Board considered the appeal again in January 2011.  At that time, the Board granted an increased 50 percent evaluation for pes planus effective from August 19, 2009, and denied an increased evaluation for the condition prior to that time.  The RO implemented this staged rating in a January 2011 rating decision.  

The Veteran appealed the Board's January 2011 decision to the Court.  In a July 2012 memorandum decision, the Court vacated and reversed the Board's decision that the Veteran was not entitled to a rating higher than 30 percent for pes planus prior to August 19, 2009, and remanded the case with instructions for the Board to assign a 50 percent rating prior to August 19, 2009.  The Court also remanded the case for the Board to address whether referral for consideration of an extraschedular rating is warranted.

In October 2012, VA notified the Court that the Social Security Administration (SSA) had informed VA that the Veteran died in August 2012, which was prior to the Court's issuance of mandate.  Accordingly, in November 2012, the Court recalled judgment and ordered that the Veteran's counsel before the Court provide a copy of the death certificate, file a motion for substitution, or otherwise show cause why the January 2011 Board decision should not be vacated and the appeal dismissed.  

In December 2012, the Veteran's counsel before the Court filed a motion for substitution for the purpose of filing for attorney's fees and expenses under the Equal Access to Justice Act (EAJA).  In February 2013, the Court issued an order granting substitution for purposes of EAJA fees and expenses.  The claim for an increased evaluation was then returned to the Board.





FINDING OF FACT

In October 2012, VA informed the Court that SSA had advised VA that the Veteran had died in August 2012.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such a request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the San Diego, California RO.  


ORDER

The appeal is dismissed.




		
JESSICA J. WILLS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


